EXHIBIT 10.16.1 LAKES ENTERTAINMENT, INC. NON-QUALIFIED STOCK OPTION AGREEMENT THIS NON-QUALIFIED STOCK OPTION AGREEMENT ("Agreement") is entered into as of the date set forth below by and between (Name) ("Participant") and Lakes Entertainment, Inc., a Minnesota corporation, having a place of business at 130 Cheshire Lane, Minneapolis, Minnesota, 55305 (the "Company"). WITNESSETH: WHEREAS, the Company has adopted the Lakes Entertainment, Inc. 2007 Stock Option and Compensation Plan (the "Plan") and the Committee appointed pursuant to the Plan or its delegate granted a Non-Qualified Stock Option to the Participant on , subject to the execution of this Agreement. Capitalized terms not defined in this Agreement have the meaning assigned to them in the Plan. NOW THEREFORE, it is agreed as follows: 1.
